DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on December 15, 2020 for application number 17/122,558. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of standardizing and categorizing remote patient monitoring data. The limitation of standardizing the collected RPM data; categorizing the standardized RPM data based on a time the RPM data was collected from the at least RPM device and the type of RPM device from which the RPM data was collected; and organizing the categorized RPM data in a dashboard in a graphical user interface (GUI) displayed on the first display where it is monitored by a medical professional and used as actionable intelligence in providing medical care to the at least one medical patient, as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and a step that represents a type of method of organizing human activity, but for the recitation of generic computer components and insignificant data gathering. That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward standardizing and categorizing are all directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation (observing an index, document relevancy factor values, and comparing document relevancy factor values, for instance), evaluation judgment and/or opinion (standardizing, categorizing remote patient monitoring data and organizing the categorized data, for instance), or even with the aid of pen and paper. Similarly, the limitation of organizing the categorized RPM data in a dashboard in a graphical user interface (GUI) displayed on the first display where it is monitored by a medical professional and used as actionable intelligence in providing medical care to the at least one medical patient, as recited, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, the claim is directed toward an abstract idea. The limitations standardizing, categorizing, and organizing remote patient monitoring data is considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. The claim recites the following additional elements “processor” and “machine-readable medium” These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components.  Further, the claim recitations of collecting and storing steps. Collecting and storing are insignificant extra-solution activity (mere data gathering) to the judicial exception with no evidence of improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of storing data (storing and retrieving information in memory), is well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(iv); and the additional elements of collecting data (receiving or transmitting over a network), are well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(i), thus, cannot provide an inventive concept.

As a result, representative claim(s) 1 and 12 do not recite any elements, or ordered combination of elements, which transforms the abstract idea into a patent-eligible subject matter.  In addition, the claim(s) does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP 2106.05(a); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b); (iii) a particular transformation of an article to a different state or thing (see 2106.05(c).  Further, the claim does not recite any improvement to computer functionality or specify how the one or more processors are used to improve functionality of a computing device.  Considering the claim(s) as a whole, the additional elements fail to apply or use the abstract idea in a meaningful way and the additional limitations recited beyond the judicial exception itself fail to integrate the exception into a practical application.  Accordingly, the claims of this application are not patent eligible.

Claims 2-11 and 13-20 are dependent on claim 1 and claim 12 and includes all the limitations of claim 1. Therefore, claims 2-11 and 13-20 recites the same abstract idea of standardizing and categorizing remote patient monitoring data, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The limitations associated with database comprising rules and monitoring categorized remote patient data  are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the standardizing, categorizing, and organizing steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitations related to collecting and storing data are considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward care management of patients outside of a medical facility. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 10, 12, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2016/0287166) (hereinafter Tran) in view of Page (US 2021/0065889) (hereinafter Page).
Regarding claim 1, Tran teaches a system for remote monitoring of at least one medical patient, the system comprising: a processor; a first display (see Fig. 15B, para [0013], discloses processor and display); and a machine-readable medium in operable communication with the processor, the machine-readable medium having instructions stored thereon that, when executed by the processor (see para [0405], discloses medium), perform the following steps: collecting remote patient monitoring (RPM) data from at least one RPM device in use by the at least one medical patient outside of a medical facility (see para [0019-0020], discloses collecting monitored medical measurements of patient data such as blood pressure, in which the measurements are made at a patient’s home or work rather than at a medical office), the collected RPM data comprising measurement values of the at least one RPM device (see para [0020], para [0034], discloses measurement values of  a patient monitoring device).
Tran does not explicitly teach standardizing the collected RPM data; categorizing the standardized RPM data based on a time the RPM data was collected from the at least RPM device and the type of RPM device from which the RPM data was collected; storing the categorized RPM data in a database; and organizing the categorized RPM data in a dashboard in a graphical user interface (GUI) displayed on the first display where it is monitored by a medical professional and used as actionable intelligence in providing medical care to the at least one medical patient.
Page teaches standardizing the collected RPM data (see Figs. 1A-B, para  [0036-0037], discloses normalizing (standardizing) incoming medical data from medical device); categorizing the standardized RPM data based on a time the RPM data was collected from the at least RPM device and the type of RPM device from which the RPM data was collected (see Fig. 2, Figs. 4A-B, para [0091], para [0097-0099], discloses patient monitoring categories based on patient monitoring parameter trends over selected time ranges in which patient monitoring measurements were collected and displayed for the patient monitoring categories); storing the categorized RPM data in a database (see Fig. 4D, para [0083], para [0104], discloses storing historical data trend lines in electronic medical records database for categories of medical data); and organizing the categorized RPM data in a dashboard in a graphical user interface (GUI) displayed on the first display where it is monitored by a medical professional and used as actionable intelligence in providing medical care to the at least one medical patient (see Figs. 4D-5,  Fig. 8, para [0106, 0119], para [0126], discloses organizing categories of patient monitoring data in expanding and collapsing displayed category data trends on a care provider device via supervisory application in which a supervising care provider may view real-time patient monitoring parameters for a specific patient including therapy devices that perform procedures on patients and triggering alarms or messages when patient monitoring data is exceeded or below a threshold for an amount of time).
Tran/Page are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tran to categorize standardized remote patient monitoring data from disclosure of Page. The motivation to combine these arts is disclosed by Page as “able to adjust medical therapy device settings and/or instruct subordinate care providers from afar. In doing so, patient care may be improved” (para [0024]) and categorizing standardized remote patient monitoring data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
 
Regarding claim 12, Tran teaches a method for remote monitoring of at least one medical patient, the method comprising: collecting remote patient monitoring (RPM) data from at least one RPM device in use by the at least one medical patient outside of a medical facility, the collected RPM data comprising measurement values of the at least one RPM device; 
Tran does not explicitly teach standardizing the collected RPM data; categorizing the standardized RPM data based on a time the RPM data was collected from the at least RPM device and the type of RPM device from which the RPM data was collected; storing the categorized RPM data in a database; and organizing the categorized RPM data in a dashboard in a graphical user interface (GUI) displayed on a first display where it is monitored by a medical professional and used as actionable intelligence in providing medical care to the at least one medical patient.
Page teaches standardizing the collected RPM data (see Figs. 1A-B, para  [0036-0037], discloses normalizing (standardizing) incoming medical data from medical device); categorizing the standardized RPM data based on a time the RPM data was collected from the at least RPM device and the type of RPM device from which the RPM data was collected (see Fig. 2, Figs. 4A-B, para [0091], para [0097-0099], discloses patient monitoring categories based on patient monitoring parameter trends over selected time ranges in which patient monitoring measurements were collected and displayed for the patient monitoring categories); storing the categorized RPM data in a database (see Fig. 4D, para [0083], para [0104], discloses storing historical data trend lines in electronic medical records database for categories of medical data); and organizing the categorized RPM data in a dashboard in a graphical user interface (GUI) displayed on the first display where it is monitored by a medical professional and used as actionable intelligence in providing medical care to the at least one medical patient (see Figs. 4D-5,  Fig. 8, para [0106, 0119], para [0126], discloses organizing categories of patient monitoring data in expanding and collapsing displayed category data trends on a care provider device via supervisory application in which a supervising care provider may view real-time patient monitoring parameters for a specific patient including therapy devices that perform procedures on patients and triggering alarms or messages when patient monitoring data is exceeded or below a threshold for an amount of time).
Tran/Page are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tran to categorize standardized remote patient monitoring data from disclosure of Page. The motivation to combine these arts is disclosed by Page as “able to adjust medical therapy device settings and/or instruct subordinate care providers from afar. In doing so, patient care may be improved” (para [0024]) and categorizing standardized remote patient monitoring data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 4 and 15, Tran/Page teach a system of claim 1 and method of claim 12.
Tran does not explicitly teach the database being stored on a remote server with which the processor communicates, wherein the remote server is a cloud-based server.
Page teaches teach the database being stored on a remote server with which the processor communicates, wherein the remote server is a cloud-based server (see Fig. 1B, para [0065-0066], discloses cloud-based server).

Regarding claim 5, Tran/Page teach a system of claim 1.
Tran does not explicitly teach wherein the instructions when executed further perform the step of providing the categorized RPM data to an electronic records management system (ERMS) of the medical facility.
Page teaches wherein the instructions when executed further perform the step of providing the categorized RPM data to an electronic records management system (ERMS) of the medical facility (see para [0083], para [0091], discloses electronic medical records database of a hospital).

Regarding claims 6 and 16, Tran/Page teach a system of claim 1 and method of claim 12.
Tran does not explicitly teach wherein the instructions when executed further perform the step of providing the categorized RPM data to a local caregiver of the at least one medical patient, and wherein the dashboard is displayed on a second display where it is monitored by the local caregiver.
Page teaches wherein the instructions when executed further perform the step of providing the categorized RPM data to a local caregiver of the at least one medical patient (see Fig. 2, Fig. 4A, para [0083], para [0086], discloses launching supervisory application on a supervising care provider device that is allowed access to patient data), and wherein the dashboard is displayed on a second display where it is monitored by the local caregiver (see Fig. 4A, para [0126], discloses real-time patient monitoring parameters for a specific patient displayed on a care provider device).

Regarding claims 10 and 19, Tran/Page teach a system of claim 1 and a method of claim 12.
Tran does not explicitly teach the instructions when executed further perform the steps of: collecting cohort data from at least one doctor cohort; standardizing the collected cohort data; categorizing the standardized cohort data; storing the categorized cohort data in the database; and organizing the categorized cohort data in the dashboard in the GUI displayed on the first display where it is monitored by the medical professional and used as actionable intelligence in providing medical care.
Page teaches the instructions when executed further perform the steps of: collecting cohort data from at least one doctor cohort (see Fig. 4A, para [0021], discloses anesthesiologists collecting a plurality of patient medical data displayed on a supervisory application on a device); standardizing the collected cohort data (see Figs. 1A-B, para  [0036-0037], discloses normalizing (standardizing) incoming patient medical data from medical device); categorizing the standardized cohort data (see Fig. 2, Figs. 4A-B, para [0091], para [0097-0099], discloses patient monitoring categories based on patient monitoring parameter trends over selected time ranges in which patient monitoring measurements were collected and displayed for the patient monitoring categories); storing the categorized cohort data in the database (see Fig. 4D, para [0083], para [0104], discloses storing historical data trend lines in electronic medical records database for categories of medical data); and organizing the categorized cohort data in the dashboard in the GUI displayed on the first display where it is monitored by the medical professional and used as actionable intelligence in providing medical care (see Figs. 4D-5,  Fig. 8, para [0106, 0119], para [0126], discloses organizing categories of patient monitoring data in expanding and collapsing displayed category data trends on a care provider device via supervisory application in which a supervising care provider may view real-time patient monitoring parameters for a specific patient including therapy devices that perform procedures on patients and triggering alarms or messages when patient monitoring data is exceeded or below a threshold for an amount of time).

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2016/0287166) (hereinafter Tran) in view of Page (US 2021/0065889) (hereinafter Page) as applied to claims 1 and 12, and in further view of Tran et al. (US 2020/0251213) (hereinafter Tran-B).
Regarding claims 2 and 13, Tran/Page teach a system of claim 1 and a method of claim 12.
Tran does not explicitly teach the database comprising at least one smart contract with a first rule regarding RPM data collected from a first RPM device of the at least one RPM device and a second rule regarding RPM data collected from the first RPM device of the at least one RPM device, wherein the first rule requires a first alarm is triggered on the dashboard if a measurement value of the first RPM device exceeds or falls below a first threshold or is outside of a first threshold range, and wherein the second rule requires a second alarm is triggered on the dashboard if the measurement value of the first RPM device exceeds or falls below a second threshold or is outside of a second threshold range, the second alarm being an indicator of an emergency situation for the at least one medical patient.
Page teaches the database comprising at least one smart contract with a first rule regarding RPM data collected from a first RPM device of the at least one RPM device and a second rule regarding RPM data collected from the first RPM device of the at least one RPM device (see Fig. 1B, para [0067], para [0071-0072], discloses a stream processing that includes rule-based streaming analytics algorithms used for patient monitoring parameters values or waveforms (collected RPM data) and sending notifications if patient monitoring data drops below a threshold), wherein the first rule requires a first alarm is triggered on the dashboard if a measurement value of the first RPM device exceeds or falls below a first threshold or is outside of a first threshold range (see Fig. 1B, para [0071-0072], discloses sending a notification of an alarm to a care provider device if  a patient monitoring parameter drops below a pre-defined condition relative to a threshold).
Tran/Page do not explicitly teach wherein the second rule requires a second alarm is triggered on the dashboard if the measurement value of the first RPM device exceeds or falls below a second threshold or is outside of a second threshold range, the second alarm being an indicator of an emergency situation for the at least one medical patient.
Tran-B teaches  wherein the second rule requires a second alarm is triggered on the dashboard if the measurement value of the first RPM device exceeds or falls below a second threshold or is outside of a second threshold range, the second alarm being an indicator of an emergency situation for the at least one medical patient (see para [0309], para [0555-0556], discloses patient monitoring wearable device that generates an alarm indicating an emergency with patient vital signs such as abnormal or life threatening heart activity).
Tran/Page/Tran-B are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tran/Page to utilize an alarm indicating an emergency from disclosure of Tran-B. The motivation to combine these arts is disclosed by Page as “detect if a medical condition has improved or deteriorated” (para [0397]) and utilizing an alarm indicating an emergency is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 3 and 14, Tran/Page teach a system of claim 1 and a method of claim 12.
Tran/Page do not explicitly teach the database storing the at least one smart contract in a blockchain format.
Tran-B teaches the database storing the at least one smart contract in a blockchain format (see para [0362], discloses storing patient data on a blockchain).
Tran/Page/Tran-B are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tran/Page to include blockchain format data from disclosure of Tran-B. The motivation to combine these arts is disclosed by Tran-B as “The IOT system can use blockchain to improve security and authentication, as well as virtual money such as Ether/Bitcoins to facilitate work” (para [0376]) and including blockchain formatting data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2016/0287166) (hereinafter Tran) in view of Page (US 2021/0065889) (hereinafter Page) as applied to claims 1 and 12, and in further view of Patel (US 2020/0058381) (hereinafter Patel).
Regarding claims 7 and 17, Tran/Page teach a system of claim 1 and a method of claim 12.
Tran/Page do not explicitly teach wherein the instructions when executed further perform the step of submitting the collected RPM data to a Medicare server for Medicare reimbursement related to the at least one medical patient, wherein the Medicare reimbursement is provided to the medical professional, the medical facility, or both.
Patel teaches wherein the instructions when executed further perform the step of submitting the collected RPM data to a Medicare server for Medicare reimbursement related to the at least one medical patient, wherein the Medicare reimbursement is provided to the medical professional, the medical facility, or both (see para [0008], para [0036], discloses Medicare reimbursement program in which it is known to one of ordinary skill in the art that Medicare reimbursement is provided to medical providers and healthcare facilities).
Tran/Page/Patel are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tran/Page to include Medicare reimbursement from disclosure of Patel. The motivation to combine these arts is disclosed by Patel as “improving the claim processing and audit process' efficiency and accuracy” (para [0224]) and including Medicare reimbursement is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 8-9, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2016/0287166) (hereinafter Tran) in view of Page (US 2021/0065889) (hereinafter Page) as applied to claims 1 and 12, and in further view of Neumann (US 2021/0004714) (hereinafter Neumann).
Regarding claim 8, Tran/Page teach a system of claim 1.
Tran/Page do not explicitly teach the instructions when executed further perform the step of utilizing machine learning (ML), artificial intelligence (AI), or both to improve the steps of standardizing and categorizing.
Neumann teaches the instructions when executed further perform the step of utilizing machine learning (ML), artificial intelligence (AI), or both to improve the steps of standardizing and categorizing (see Fig. 1, Fig. 9, para [0031], para [0099], discloses machine-learning process for standardized medical data and categories).
Tran/Page/Neuman are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tran/Page to utilize machine learning  from disclosure of Neumann. The motivation to combine these arts is disclosed by Neumann as “domain restrictions of supervised machine-learning procedures may improve accuracy of resulting models” (para [0081]) and utilizing machine learning  is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 9, Tran/Page teach a system of claim 1.
Tran/Page do not explicitly teach the instructions when executed further perform the step of utilizing machine learning (ML), artificial intelligence (AI), or both to improve treatment protocols by monitoring over a period of time the categorized RPM data.
Neumann teaches the instructions when executed further perform the step of utilizing machine learning (ML), artificial intelligence (AI), or both to improve treatment protocols by monitoring over a period of time the categorized RPM data (see Fig. 1, Figs. 8-9, para [0099], para [0104], discloses machine-learning process treatments and ameliorative process over time on physiological parameters).
Tran/Page/Neuman are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tran/Page to utilize machine learning  from disclosure of Neumann. The motivation to combine these arts is disclosed by Neumann as “domain restrictions of supervised machine-learning procedures may improve accuracy of resulting models” (para [0081]) and utilizing machine learning  is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 11 and 20, Tran/Page teach a system of claim 1 and a method of claim 18.
Tran/Page do not explicitly teach the instructions when executed further perform the step of utilizing machine learning (ML), artificial intelligence (AI), or both to improve treatment protocols by monitoring over a period of time the categorized RPM data and the categorized cohort data.
Neumann teaches teach the instructions when executed further perform the step of utilizing machine learning (ML), artificial intelligence (AI), or both to improve treatment protocols by monitoring over a period of time the categorized RPM data and the categorized cohort data (see Fig. 1, Figs. 8-9, para [0099], para [0104], discloses machine-learning process treatments and ameliorative process over time on physiological parameters).
Tran/Page/Neuman are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tran/Page to utilize machine learning  from disclosure of Neumann. The motivation to combine these arts is disclosed by Neumann as “domain restrictions of supervised machine-learning procedures may improve accuracy of resulting models” (para [0081]) and utilizing machine learning  is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 18, Tran/Page teach a method of claim 18.
Tran/Page do not explicitly teach the instructions when executed further perform the step of: a) utilizing machine learning (ML), artificial intelligence (AI), or both to improve the steps of standardizing and categorizing; b) utilizing ML, Al, or both to improve treatment protocols by monitoring over a period of time the categorized RPM data; or c) both a) and b).
Neumann teaches the instructions when executed further perform the step of: a) utilizing machine learning (ML), artificial intelligence (AI), or both to improve the steps of standardizing and categorizing (see Fig. 1, Fig. 9, para [0031], para [0099], discloses machine-learning process for standardized medical data and categories); b) utilizing ML, Al, or both to improve treatment protocols by monitoring over a period of time the categorized RPM data; or c) both a) and b) (see Fig. 1, Figs. 8-9, para [0099], para [0104], discloses machine-learning process treatments and ameliorative process over time on physiological parameters).
Tran/Page/Neuman are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tran/Page to utilize machine learning  from disclosure of Neumann. The motivation to combine these arts is disclosed by Neumann as “domain restrictions of supervised machine-learning procedures may improve accuracy of resulting models” (para [0081]) and utilizing machine learning  is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Volosin et al. US Publication No. 2019/0282178.
	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159